 In the Matterof SOSS MANUFACTURING COMPANYandFoR.EMEN'sASSOCIATION OF AMERICAIn the Matter Of REPUBLIC STEEL CORPORATION (98" STRIP MILL)andFOREMEN'S ASSOCIATION OF AMERICACases Nos. 7-C-1148 and 8-C-1569, respectively-Decided May 8,1944DECISION ON APPEALThese cases are now before us at the requestof the Foremen's Asso-ciation of America, a labor organization admitting only supervisorypersonnel and unaffiliated with any labor organization admitting rankand file employees, for review of the action of the Regional Directorsof the Seventh and Eighth Regions, respectively, in refusing to issuecomplaints upon charges filed by the Foremen's Association of Amer-ica.The charges in each case allege that the company involved dis-criminatorily discharged certain named foremen because of their mem-bership and activities on behalf of the Foremen's Association of Amer-ica, thereby engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) of the National Labor Relations Act, herein-called the Act.'The issue posed by these cases is whether the discharge of a person ina supervisory capacity because of his membership in and activities onbehalf of a labor organization whose membership is confined to super-visory personnel, such as the Foremen's Association of America, con-stitutes an unfair labor practice within the meaning of Section 8 (1)and (3) of the Act.In view of the general interest in the question, the Board providedfor an open hearing and invited representatives of labor organizationsand employer groups to participate at an oral argument held beforethe Board at Washington, D. C., on February 15, 1944.Numerousrepresentatives appeared and participated and subsequently filed state-ments and briefs which have been considered by the Board.At the hearing, two sharply divergent courses were urged upon theBoard-by representatives of industry and labor groups, respectively.The spokesmen for the labor groups argued that since the term "em-ployee," as defined in Section 2 (3) of the Act, is not restricted to non-supervisory employees, the Board was compelled as a matter of law todeem supervisor's within the protectionof Section8 (1) and (3).56 N. L.R. B., No. 70.348 SOSS'MANUFACTURING COMPANY349The primary contention made by the employer representatives wasthat supervisoryofficialsare not employees within themeaning ofthe Act and that, consequently, none of theunfairlabor practice Sec-tions of the Act apply to such persons. In support of this contentionwe have been directed to the language of the Act itself, to certain as-pects of the legislative history of the Act and related statutes, to variousarguments based on modern .industrial organization,and to ourdecisionin theMaryland Drydock Companycase.,It is our view that neither of these extreme positionscan, be recon-ciled with the principles enunciated by this Board in theMarylandDrydockcase.The argument that any person employed by a corpora-tion is entitled to the full protection of the Act because of the absenceof specific limiting language in Section 2 (3) is the veryargument re-jected as untenable in theMaryland Drydockcase.We assumed in theMaryland Drydockcase that the supervisory' personnel involved were"employees" within the Act, but we nevertheless refused to hold thatsuch persons could constitute an appropriate bargaining unit.Nor,on the other hand, is the contention that minorsupervisors cannotbe deemed "employees" within the meaning of the Act persuasive. Thedefinitions in Section 2 of the terms "employer" and "employee" 2 arenot mutually exclusive, and there is judicial authority for the viewthat under certain circumstances supervisors may be employees.3Moreover, the legislative history of the Act and related legislationlend little support to either of these extreme positions.While it wasargued that the, use of the terms "worker" and "labor" in other por-tions of the Act indicate an attempt to exclude all supervisory person-nel, we are not convinced that the use of these words in the light ofthe broad generic meaning given to them in different contexts throwsmuch light on the problem.The committee reports and the records ofthe debates in the House and Senate are completely barren of any1 49 N L R B. 733.2 Sec 2 When used in this Act-(2)The term "employer" includes any person acting in the interest of an employer, di-rectly or indirectly, but shall not include the United States, or any State or political sub-division thereof,or any person subject to the Railway Labor Act,as amended from time totime, or any labor organization (other than when acting as an employer), or anyone actingin the capacity of officer or agent of such labor organization(3)Theterm "employee"shall include any employee,and shall not be limited to theemployees of a particular employer, unless the Act explicitly states otherwise, and shall in-elude any individual whose work has ceased as a consequence of, or in connection with anycurrent labor dispute or because of any unfair labor practice, and who has not obtained anyother regular and substantially equivalent employment, but shall not include any individualemployed as an agricultural laborer,or in the domestic service of any family or person at hishome, or any individual employed by his parent or spouse3See, for example,N. L. R B. v. Skinner and Kennedy Stationery Co.,113 F.(2d) 667(C. C A 8) enf'g13 N. L R B 1186;Matter of American Potash and Chemical Corpora-tion,3 N. L. R. B. 140,enf'd 98 F.-(2d) 488(C. C. A. 9),;Eagle-Picher Mining and Smelt-ing Company v. N. L. R. D,119 F. (2d) 903. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferences to the problem as to whether supervisory employees arewithin the coverage of the Act .4Our attention has been directed to the Railway Labor Act of 1934,as amended, in which Congress expressly defined the term "employee"to include "subordinate officials."It was stressed by employer repre-sentatives that the omission of corresponding language from the defi-nition of the same term in the Labor Relations Act must be viewed asevincing a Congressional intent to exclude supervisory employees fromthe purview of the Labor Relations Act.We do not believe that suchan inference is properly drawn', nor, conversely; that the inclusion of"subordinate officials" in the employee definition in the Railway LaborAct provides a fair basis for inferring that the Labor Relations Actmust be similarly construed.As contrasted to the relatively narrowarea covered by the Railway Labor` Act and the fixed and establishedcollective bargaining patterns within that area, the wide and changingvariety of collective bargaining forms and practices in the large indus-trial area subject to the jurisdiction of the Labor Relations Act impelsthe view that Congress, rather ,than attempting an exact definition,left to the' administrative determination of the Board in each case theduty of deciding whether a particular type of worker, not specificallyexcluded, is within the ambit of the unfair labor practice Sectionsof the Act.This view finds ample support in the recent opinion of the SupremeCourt inNational Labor Relations Board v. Hearst Publications, Inc.,U. S. Nos. 336-339, October Term, 1943, where Mr. Justice Rutledge,speaking for the Court, stated :It is not necessary in this case to make a completely definitivelimitation around the term "employee."That task has been as-signed primarily to the agency created by Congress to administerthe Act.Determination of "where all the 'conditions of the re-lation require protection" involves inquiries for the Board chargedwith this duty.Everyday experience in the administration ofthe statute gives it familiarity with the circumstances and back-grounds of employment relationship in various industries, withthe abilities and needs of the workers for self-organization andcollective action, and with the adaptability of collective bargain-ing for the peaceful settlement of their disputes with their em-ployers. ' The experience thus acquired must be' brought fre-quently to bear on the question who is an employee under theAct.Resolving that 'question, like determining whether unfairlabor practices have been committed "belongs to the usual admin-istrative routine" of the Board.4 SeeMaryland Drydock Company,49 N. L. R. B.733, at p. 738. SOSS MANUFACTURING COMPANY351IThis conclusion is in harmony with the cases5in which the Boardheld that the certification of units composed in whole or in- part ofIn those decisions,the Board was not faced with any theoretical prob-lem of industrial relations,but with the necessity of solving somevery practicable problems which had arisen in the industrial field.Employers throughout the country were confronted with the dilemmaof being faced with charges of unfair labor practices no matter whatcourse of action they adopted in dealing with their foremen.If theypermitted them to take an active'part in the organization of unionsand the soliciting of employees for membership they were guilty ofdomination and support of a labor organization under Section 8 (2) 6(if the union happened to be unaffiliated),or of illegal interferenceand assistance under Section 8 (1) and(3) if the union was anaffiliated one.7But, on the other hand, if they discharged such super-.visory officials they were confronted with the possibility of fallingwithin the prohibition of Section 8 (3).8Moreover,the very existenceof this situation tended to disrupt well-established relationships be-tween management and labor.The express purpose, of course, forwhich foremen and other supervisory officials are hired,is to repre-sent management in its dealings with production workers. In suchsituations,management is, of course,entitled to the undivided al-legiance of the foremen,which implies such foremen being free fromthe orders and directions of organizations composed primarily ofsubordinate employees.It was these anomalous situations-which theMaryland Drydockopinion sought-to correct.For this reason we were constrained toreject the view that supervisory officials in mass production industrieswere entitled to be placed in appropriate units for the purpose ofhaving collective bargaining representatives under Sections 9 (c) and8 (5).'-For analogousreasons, weapplied the principle of theMarylandDrydockcase to independent unions of foremen in theBoeing, MurrayCorporationandGeneral Motorscases 9 although the dilemma con-fronting employers by reason of the notion that persons for-whoseconduct they were responsible had unlimited rights under the Act wasnot immediately present in those situations. 'A certification of a labororganizationas the exclusive representative of employees under See-1c SeeMaryland Drydock Company,supra; Matter of BoeingAircraftCompany,51 N L.R. B67; Matter of The Murray Corporation of America,51 N L R. B.94;Matter of Gen-eral Motors Corporation,51 N. L.R B. 457.6 See, e. g.,Matter of M. E. Blatt Company,47 N. LR B 1055.T See,e.g.,Matter of Eagle-Picher Mining and SmeltingCo.,16 N. L. R B.727, enf'd asmodified 119 F.(2d) 903(C. C. A 8).8See, eg,Matter of Golden Turkey Mining Company,34 N. L.R. B. 760.0 See footnote 5, supra. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDetion 9 of the Act, on the basis of an election, is customarily valid forat least 1 year. It is calculated to stabilize industrial relations byforeclosing any question of representation, and thus clearly definingthe duty of the employer, during that period.10 It is obviously im-practical for us to premise our certifications upon a prediction that a'union of foremen will not affiliate' with non-supervisory groups duringthe period of a certification, or to police our certifications, once issued."We do not depart from our decisions in111ar'ylandDrydockandthe related cases which followed it ; we reaffirm them and the consider-ations upon which they are based. , But the patent differences betweentheMaryland Drydockproblem and that presented by the instantcases are self-evident.Here we are not dealing with the period of acertification, running into the future, but with alleged unfair laborpractices occurring at a fixed point of time in the past, the correctionof which will require merely the restoration of thestatus quo. -Weare not called upon to predict the future course of the labor organiza-tion involved, here the Foremen's Association of America, but onlyto appraise its status at a past period and the employer's conduct withrespect to it at a point of time which will be spread before us in therecord of the proceedings.As we have seen, moreover, theMaryland Drydockcase did not laydown the hard , proposition that, supervisors were not "employees."It is therefore much too broad an interpretation of this decision tosay that it necessarily means that any person having supervisoryduties may be discharged or` otherwise discriminated against for hisunion membership and have no recourse under the Act.For example,if a foreman in a pattern shop or in an electrical department could bedischarged because he had retained his membership in his particularcraft union for the purpose of being eligible for employment in otherunion shops or to retain such insurance and death benefit rights as heobtained from his payment of union dues, it would seem on the faceof it a serious discouragement to membership in such organizations.On the other hand, if such persons held union office or engaged ininfluencing the union allegiance of their subordinates, an employerwould be fully justified in taking appropriate steps necessary to pre-serve his own neutral position.Moreover, our opinion in that casedid not illegalize collective bargaining outside the framework of theAct for the supervisors' organizations.An employer, should he beso disposed, may still elect with legal immunity voluntarily to bargainnates."k10 See, e. g,N. L. R B. v. Century'Caford Mfg.Corp.,140 F.(2d) 541(C C. A. 2) enf'g47 N L A. B 835.11 InMaryland Drydock,we observed that "although supervisors may nominally constitutea separate bargaining unit, it is clear that they may-as they did in the case at bar-affiliatewith and designate as their representative the same union which represents their'suboidi-, SOSS MANUFACTURING COMPANY353with a labor organization composed of supervisors, provided that suchbargaining does not also have the effect of interfering with the pro-tected rights of other employees. It is true that in theMarylandDe,/dockcase the Board announced that "full benefit of their [theemployees'] right to self-organization and to collective bargaining"would not be insured were an employer subject to an order to bargainwith employee supervisory groups.But it is quite another matterto say that this holding created a prohibition against voluntary recog-nition and the establishment of collective bargaining relationships bymutual agreement between employers and supervisory employees.From the premise that supervisory employees, under Board policy,may not constitute appropriate units and thus utilize the processes andsanctions of the Act to compel bargaining, it does not follow that anemployer may therefore disregard the rights to -self-organizationand to engage in concerted activities for mutual aid and protection,which are guaranteed to all employees under the Act, and discriminateagainst such employees because of their exercise of such rights.12Astatute containing the basic guarantee of freedom of association cannotbe so narrowly construed as to exclude particular occupational groupsfrom its broad coverage except where such limited construction isnecessary to give full effect to the rights of the great majority of per-sons within its scope and to avoid interpretations which would makethe Act unworkable in practice.We conclude that supervisors are "employees" and that supervisory,status does not by its own force remove an employee from the pro-tection of Section 8 (1) and (3) of the Labor Relations Act.In reaching this conclusion we do not mean to suggest, of course,that every discharge of a supervisory employee for engaging in unionactivity is a violation of the Act.As well as being employees, super-visors are also representatives of management and their conduct isheld attributable to their employer when it interferes with the rightsof ordinary employees to self-organization and collective bargaining.That being true, we recognize the right of an employer to protect hisneutrality by requiring his supervisory employees to refrain fromunneutral activities which impinge upon the rights of their subordi-nates, and to take appropriate measures to that end. Consequently, the12The right of employees to protection under Sections 8 (1) and 8 (3) is not bottomed onSection 8 (5) of the ActThe legislative history of Section 8 (5) itself confirms this viewIn the original bill which was presented to Cougiess, no provision for the imposition of anaffirmative duty upon employers to bargain collectively was madeIt was considered thatthe basic purpose of the legislation was achieved by the enactment of Section 7 and the firstfour subsections of Section 8Only after authorities pointed out the desirability of avoidingharassing litigatiton on the question whetlier the duty to bargain could be inferred from thebroad grant of rights in Section'7 and restraints on employers in the first four subsectionsof Section 8 did Congress add the fifth subsection.(Sen. Rep. 573, 74th Cong., 1st Sess.,p. 12.)587784-45-vol. 5G24 J354DECISIONS OF NATIONAL LABOR RELATIONS BOARDright under the Act of supervisors to protection in their organizationaland other concerted activities is not an unqualified one, but is subor-dinate to the organizational rights and freedom of rank and file em-ployees, and to the need of an employer to maintain his neutrality.In the cases now before us we are concerned solely with the questionof the right of employers to discriminate against foremen because oftheir membership and activities in an independent labor, organizationwhose membership is confined to supervisory employees.Adherenceof supervisory officials to such an organization cannot normally haveany impact upon the rights of ordinary employees, nor can it nor-mally affect an employer's position of neutrality.On the basis of thecharges before us, and without determining the merits of the cases,we are of the opinion that the supervisory status of the foremen-allegedto have been discriminated against presents no bar to findings of vio-lations of Section 8 (1) and (3) of the Act.'We shall accordingly sustain the appeals of the Foremen's Associa-tion of America in the above-captioned proceedings, to the extent noted,and shall advise the Regional Directors of the Seventh and EighthRegions to take further steps in accordance with the statute, includingthe issuance of complaints if such appears to be otherwise warranted.Separate opinion of CHAIRMAN HARRY A. Muaas:I concur in the conclusion of my colleagues that "supervisors are`employees' and that supervisory status does not by its own force re-move an employee from the protection 'of Section 8 (1) and (3)J ofthe Labor Relations Act."My interpretation of the decision is thatthe instructions given our Regional Offices some months ago not to ac-cept 8 (3) charges in behalf of foremen are withdrawn and thatcharges of discrimination against foremen will be treated, case by case,under principles underlying decisions made by the Board through-out the years prior to, and also largely since, the decision in theMaryland Drydockcase was made.I do -not concur altogether ih the rationale upon which the presentdecision is based, but, unlike my colleagues, it is unnecessary for me to_distinguish my position in this case from the majority- holding in theMaryland Drydockcase.My views on the question involved in .thatcase are set forth in my dissenting opinion. I am still convinced ofthe soundness of, those views.